Citation Nr: 0616459	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  02-10 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
undifferentiated type, currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel





INTRODUCTION

The veteran served on active duty from July 1955 to November 
1957 and reported earlier service from July 1954 to July 
1955.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a February 2000 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs VA) 
Regional Office (RO).  In April 2005, the RO issued a rating 
action wherein a total disability rating based on individual 
unemployability was granted effective in August 2000.  In 
January 2006 the veteran filed a claim seeking entitlement to 
an earlier effective date for the grant of a total disability 
rating based on individual unemployability.  This issue is 
referred to the RO for appropriate development and 
adjudication.


FINDING OF FACT

The veteran's schizophrenia is manifested by hallucinations, 
delusions, and paranoid behavior with some possibility of the 
veteran being a danger to himself or others; it is productive 
of total industrial inadaptability..


CONCLUSION OF LAW

The criteria for a disability evaluation of 100 percent for 
the veteran's service-connected schizophrenia, 
undifferentiated type, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased rating for schizophrenia

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

The veteran's schizophrenia has been rated as 70 percent 
disabling since February 1986.  In May 1999 the veteran filed 
a claim seeking an increased rating.

The veteran was provided a VA examination in August 1999.  He 
reported that his wife told him that he did abnormal things 
such as keeping knives under the bed and becoming aggressive. 
The veteran reported that he did not remember this behavior 
and that he forgot many things.  On examination, the veteran 
was clean, neatly dressed and groomed and oriented.  The 
veteran's mood was anxious and his affect exhibited a full 
range.  The veteran's attention and concentration were good.  
The veteran had good memory and had clear and coherent 
speech.  There were no hallucinations and no suicidal or 
homicidal ideation.  The examiner found no thought or 
perceptual disorders and the veteran had good impulse 
control.  The examiner provided a GAF score of 65 which is 
indicative of some mild symptoms or some difficulty in 
social, occupational or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  The examiner diagnosed the veteran with 
schizophrenia, chronic, undifferentiated type.

The veteran submitted a letter from his treating physician, 
Dr. Fabio H. Lugo, dated in April 2001.  Dr. Lugo stated that 
the veteran believes that people are after him, that the 
Federal Government officials follow him, and both federal and 
VA officials want "bad things" for him.  The veteran also 
believes that his medical records were changed and that his 
identity was interchanged with another veteran.  Dr. Lugo 
stated his opinion that the veteran has chronic paranoid 
schizophrenia.  The disability has a major impact on the 
veteran's everyday activities including limiting his 
friendships because people "talk" about the veteran.  Dr. 
Lugo stated that without treatment, the veteran's condition 
may represent danger to the veteran and others.

VA treatment notes dated from January 2002 through 2004 
indicate that the veteran has been treated for is 
schizophrenia.  A treatment note dated in August 2002 
indicates that the veteran was cooperative, and his speech 
was spontaneous, logical, coherent, and relevant.  The 
veteran was disoriented as to time, with poor judgment and 
memory.  There was no evidence of hallucinations or risk of 
harm to self or others.  A GAF score of 50 was provided which 
indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning.  Other VA 
treatment notes are similar.  A treatment note dated in 
February 2004 indicates that the veteran is anxious and 
depressed with no evidence of active hallucinations or 
suicidal or homicidal ideation.  The veteran did have 
paranoid and delusional ideas present in his thought process.  
The GAF score was given as 45.

The veteran had another VA examination in February 2003.  The 
veteran complained of feeling sad and depressed, with 
increased irritability, loss of energy, insomnia, and an 
inability to take pleasure in daily tasks.  He also 
complained of an inability to concentrate, anxiety, 
restlessness, and tension.  On examination the veteran was 
appropriately dressed with adequate hygiene and was 
cooperative.  He was alert, aware, and in contact with 
reality.  The veteran's thought process was coherent and 
logical.  There was no looseness of association and no 
evidence of disorganized speech.  There was no evidence of 
delusions or hallucinations.  The veteran did not exhibit 
suicidal ideation.  His mood was depressed and his affect was 
constricted, but appropriate.  The veteran's memory was 
intact and his judgment was fair.  The examiner indicated a 
GAF score of 50.

The veteran was provided his most recent VA examination in 
February 2005.  The veteran complained of not trusting anyone 
and that he was always being followed.  He reported 
difficulty sleeping and irritability.  He stated that he has 
no friends and did not socialize.  The veteran complained of 
feeling depressed and hearing voices that are saying negative 
things to him.  He also reported seeing shadows and reported 
difficulty with his memory.  On examination, the veteran was 
alert and oriented with a depressed mood and blunted affect.  
The veteran had fair attention, concentration, and memory and 
he was not hallucinating, suicidal, or homicidal.  The 
examiner noted that the veteran has had delusions and 
hallucinations.  A GAF score of 50 was provided.  The 
examiner commented that the GAF represented serious symptoms 
of schizophrenia and that it rendered the veteran 
unemployable.

A rating of 70 percent for schizophrenia is warranted when 
there are "deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, DC 
9204 (2005).  The maximum schedular rating, of 100 percent, 
requires disability more closely reflecting total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Applying the regulations, the Board finds that the medical 
evidence establishes that the veteran's symptoms most closely 
approximate the criteria for a 100 percent disability rating 
for schizophrenia.  The veteran has experienced persistent 
auditory and visual, including feeling that there are people 
talking about him.  In addition the veteran has exhibited the 
paranoid delusion that people are following him.  His 
physician, Dr. Lugo, believes that without treatment the 
veteran may be a danger to himself or others.  The veteran 
has a very limited social life and has essentially no friends 
or close personal relationships.  The last examiner indicated 
that the veteran was unemployable because of the psychiatric 
symptoms.  Resolving doubt in the veteran's favor, the Board 
finds that the veteran's symptoms reflect total occupational 
impairment and more closely approximate the criteria for a 
100 percent disability rating for schizophrenia.  38 C.F.R. 
§ 4.130, DC 9204 (2005).

II.  VCAA

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied in the present 
case, the Board finds that no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
the grant of his claim of a total schedular rating for 
schizophrenia is a complete grant of the benefits sought on 
appeal.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see 
also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


ORDER

Entitlement to a 100 percent rating for schizophrenia is 
granted.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


